Motion by appellant to amend nunc pro tunc the decision handed down June 17, 1957 (4 A D 2d 689) and the order entered thereon, and for other relief. Motion referred to the court that rendered the decision. Present — Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ. It appears that the judgment from which this appeal was taken, as filed in the County Clerk’s office, is at variance with the judgment, as printed in the record on appeal. This variance results from the interchanging of the second and third decretal paragraphs of the judgment on file. Motion granted to the extent of amending nunc pro tunc the decision handed down June 17, 1957 by striking therefrom the second paragraph and by substituting therefor the following: “ Judgment modified on the law and the facts (1) by striking therefrom the decretal paragraph declaring valid the Florida decree of divorce and the decretal paragraph dismissing the complaint and (2) by substituting *637in place of the first above-mentioned paragraph provisions (a) declaring invalid the Florida decree of divorce, (b) declaring appellant to be the lawful wife of respondent, and (e) granting a separation to appellant. As so modified, judgment unanimously affirmed, with costs to appellant, and matter remitted to the Special Term to determine the amount of alimony, if any. Findings of fact insofar as they may be inconsistent herewith are reversed and new findings are made as indicated herein.” Present—Nolan, P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.